Citation Nr: 0718523	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  00-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches, 
joint pain (other than associated with the already service-
connected lumbosacral strain with degenerative disc disease, 
L5-S1), and muscle pain (other than associated with the 
already service-connected lumbosacral strain with 
degenerative disc disease, L5-S1).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1990 to July 1991, including service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  It appears that the veteran also had periods of 
active duty for training and inactive duty for training.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The appeal initially also 
included several other issues.  In June 2006, the RO granted 
service connection for PTSD with major depressive disorder, 
chronic pain syndrome, and alcohol and substance abuse.  The 
RO also granted a total disability rating based on individual 
unemployability due to service connected disability.  The 
Board also notes that in a statement received in February 
2007, the veteran's representative indicated that the veteran 
wished to withdraw the appeal on the issue of entitlement to 
a rating in excess of 20 percent of lumbosacral strain with 
degenerative disc disease, L5-S1.  There is therefore only 
one issue remaining in appellate status.  With regard to the 
muscle pain and joint pain aspects of the appellate issue, 
the Board notes that since service connection has already 
been established for lumbosacral strain with degenerative 
disc disease, L5-S1, any symptoms of joint pain and muscle 
pain associated with this service-connected disability are 
not for consideration.  

The issue of entitlement to service connection for headaches, 
joint pain, and muscle pain claimed as due to an undiagnosed 
illness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for headaches, joint pain, and muscle 
pain claimed as due to an undiagnosed illness was denied by a 
September 1998 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence received since the September 1998 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for headaches, joint pain, 
and muscle pain claimed as due to an undiagnosed illness, is 
not cumulative or redundant, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied 
entitlement to service connection for headaches, joint pain, 
and muscle pain claimed as due to an undiagnosed illness is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the September 1998 rating 
decision denying service connection for headaches, joint 
pain, and muscle pain claimed as due to an undiagnosed 
illness is new and material, and the claim for that benefit 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point. 

Analysis

By rating decision in September 1998 service connection for 
headaches, joint pain, and muscle pain claimed as due to an 
undiagnosed illness was denied.  The veteran was informed of 
the decision in September 1998.  The veteran did not file a 
notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of 
the claim.  See 38 U.S.C.A. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the September 1998 
decision became final.  See 38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The change in the regulation 
therefore does not impact the present case as the veteran's 
current attempt to reopen the claim of entitlement to service 
connection for headaches, joint pain, and muscle pain claimed 
as due to an undiagnosed illness was received in October 
2000.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The evidence of record at the time of the September 1998 
rating decision consisted of medical records from the 
Chickasaw Nation Ardmore Clinic showing treatment for 
headache in March 1988 prior to entering service.  Muscle 
spasms were noted on two separate February 1991 service 
medical records.  Also of record were April 1991 and June 
1991 Southwest Asia medical evaluations in which the veteran 
noted that he had back injury while serving in the Southwest 
Asia region; muscle spasms were noted in the April 1991 
evaluation.  A November 1991 DD 215 noted that the veteran 
was exposed to depleted uranium from May 1991 to June 1991.      

The evidence of record further included a February 1997 VA 
Persian Gulf War examination listing the following diagnosis: 
chronic lumbosacral strain, intermittently symptomatic, 
compatible with chronic myalgia; chronic dislocation right 
shoulder, mild, intermittently symptomatic, minimal; history 
of chronic headaches, tension type; and symptoms of recurrent 
rhinitis and post nasal drip.  Attached was a February 1997 
X-ray report with the following impressions: chest film 
appeared within normal limits, degenerative disc disease 
changes at L5-S1, right ankle films were unremarkable, and 
old trauma with acromioclavicular joint separation in the 
right shoulder.  Additionally, there were two separate August 
1998 VA treatment records showing treatments for headache and 
for neck pain.  

The veteran and his representative have submitted statements 
pertinent to the issue on appeal since the September 1998 
rating decision.  Copies of certain articles regarding the 
Gulf War have also been received.  However, the Board 
believes that medical evidence regarding chronic pain (which 
appears to have been included in the description of the 
disability service-connected with the PTSD and depression) 
and medical records of various joint related complaints 
should be viewed as new and material evidence to reopen the 
claim in light of the basis for the September 1998 denial.  
The claim has therefore been reopened. 




ORDER

New and material evidence has been received to reopen the 
claim for service connection for headaches, joint pain, and 
muscle pain claimed as due to an undiagnosed illness.  To 
that extent, the appeal is granted, subject to the directions 
set forth in the remand section of this decision.  


REMAND

In view of the reopening of the claim, the Board believes VA 
medical examination is necessary to ascertain whether or not 
the veteran suffers from disability or disabilities 
manifested by headaches, joint pain, and muscle pain related 
to his active duty service.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issue on appeal, 
the RO should take appropriate action to 
ensure that the veteran has been 
furnished with appropriate notice under 
the Veterans Claims Assistance Act of 
2000, to include notice in compliance 
with the judicial holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology of the 
claimed headaches, joint pain (other than 
associated with the already service-
connected lumbosacral strain with 
degenerative disc disease, L5-S1), and 
muscle pain (other than associated with 
the already service-connected lumbosacral 
strain with degenerative disc disease, 
L5-S1).  It is imperative that the claims 
file be made available to the examiner(s) 
for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
The appropriate examiners should clearly 
report any diagnoses related to the 
claimed headaches, joint pain (other than 
associated with the already service-
connected lumbosacral strain with 
degenerative disc disease, L5-S1), and 
muscle pain (other than associated with 
the already service-connected lumbosacral 
strain with degenerative disc disease, 
L5-S1).  Additionally, if a diagnosis of 
fibromyalgia and/or chronic fatigue 
syndrome is warranted, the appropriate 
examiner should so state. 

     a)  As to any such current medically 
diagnosed chronic disability, the 
appropriate examiner should offer an 
opinion as to whether it was at least as 
likely as not (a 50% or higher degree of 
probability) related to the veteran's 
service.  

     b)  If any of the signs or symptoms 
claimed by the veteran (headaches, joint 
pain, muscle pain) are objectively 
ascertainable by the examiner(s), but 
cannot be attributed to a known clinical 
diagnosis, the appropriate examiner 
should so state.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and undertake a 
merits analysis to determine if the 
benefit sought can be granted.  The 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


